Citation Nr: 1515153	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for headaches, to include as secondary to posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to August 1964 and from May 1968 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a hearing before the undersigned in April 2014.  The transcript of the hearing is of record.

As discussed below, the issue of entitlement to service connection for headaches was denied in a September 2006 rating decision.  Although in denying service connection for headaches in September 2006 VA did not consider whether service connection was warranted for the condition as secondary to posttraumatic stress disorder, the United States Court of Appeals for Veterans Claims (Court) has held subsequent to the RO's rating decision that alternative theories of entitlement to the same benefit do not constitute separate claims but are instead encompassed within a single claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Id.; see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Therefore, the claim has been recharacterized above.



FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for headaches in a September 2006 rating decision and the Veteran was properly notified in September 2006 letter.

2.  Evidence received since the September 2006 RO decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a headache disorder causally related to, or aggravated by active service, or service connected posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  The September 2006 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the September 2006 RO decision which denied entitlement to service connection for headaches is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in May 2011 letter. 

VA treatment records have been obtained and associated with the claims file and the Veteran was afforded VA examinations in June 2011 and May 2013.  At the hearing in April 2014 the Veteran reported that he had been treated by a Dr. D right after service who told him that he did not have migraine headaches but had stress headaches.  However, the Veteran reported that it was his own belief that the headaches were brought on by stress from posttraumatic stress disorder.  Although the Veteran was notified in the letter dated in May 2011 to identify and either provide or provide authorization for VA to obtain relevant treatment records, the Veteran has not provided any authorization regarding any records from Dr. D.  In addition, the Veteran has not indicated that any records from Dr. D would associate the Veteran's reported headaches with service or with his posttraumatic stress disorder.  Rather, he indicated that it was his own belief that the stress from posttraumatic stress disorder caused his headaches.  The Board finds it unnecessary to attempt to obtain these treatment records.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Application to Reopen

In September 2006 the RO denied a claim of entitlement to service connection for headaches based upon a lack of evidence of headaches in service and treatment records that revealed no indication of any treatment or complaints of headaches.  The RO determined that a headache condition neither occurred in nor was caused by service.  The evidence of record at the time of the denial included service treatment records and VA treatment record dated to January 2006.  The Veteran was notified of the decision in a letter dated in September 2006; however, the Veteran did not perfect an appeal.  Therefore, the decision became final.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105.  In order to reopen a claim "new and material evidence" must be added to the record.  See 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" in 38 C.F.R. § 3.156 is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

In March 2011 the Veteran filed an application to reopen a claim of entitlement to service connection for headaches.  Subsequently, the Veteran was afforded a VA medical examination in June 2011.  The examiner noted a diagnosis of headaches.  In addition, the Veteran, at a hearing in April 2014, reported that he had headaches ever since separation from service and that he sought treatment for headaches shortly after service and was told that he did not have migraines.  This evidence is new as it was not of record at the time of the prior final denial.  This evidence is also material because it identifies a diagnosis of headaches and an indication by the Veteran that he has had headaches since service.  As such, the claim is reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Initially, in regard to the Veteran's claim, in Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  However, the RO considered this issue on the merits in the July 2011 rating decision.  Thus, the Veteran's claim may be reviewed on the merits by the Board.

The Veteran seeks entitlement to service connection for headaches, to include as secondary to posttraumatic stress disorder.  The Veteran contends that the headaches are due to stress from posttraumatic stress disorder.

Service treatment records do not reveal any complaint diagnosis or treatment for headaches.  Upon examination at separation from service in October 1969 no neurological abnormalities were noted and the Veteran did not report headaches.  

The Veteran was afforded a VA medical examination in June 2011.  The examiner noted that there were no VA medical records with complaints of headaches, chronic or nocturnal, from February 2002 to March 2011.  The Veteran reported that he mentioned headaches to his family doctor and to VA.  He reported that he had been provided medication for his headaches but that he was not taking any prescription medication for his headaches at the time of the examination.  He reported that he had a computed tomography of the head about 10 years prior.  He reported daily headaches.  He had headaches that awoke him three nights a week.  He used Excedrine or Tylenol for his headaches.  He had not had a diagnosis of migraines.  He had a slight headache at the examination.  After physical examination the Veteran was diagnosed with headaches.  The examiner found that the Veteran's headaches were less likely as not related to the Veteran's posttraumatic stress disorder.  It was noted that the VA treatment records did not reveal complaints of headaches.  The examiner reported that the claims file was not sent for review; however, the Veteran's headaches were reported as often nocturnal which goes against a relationship or a causative factor between posttraumatic stress disorder and the headaches.

Another VA examiner in June 2011, who reviewed the claims file, rendered the opinion that due to the Veteran's age and the time that has passed since his exposure to combat stressors, a relationship between his posttraumatic stress disorder and his headaches cannot be established without resort to mere speculation.  

The Board acknowledges that the Veteran and his spouse have reported that the Veteran has reported headaches to his VA providers; however, VA treatment records do not reveal any complaint of headaches.  In fact, a VA treatment record, in April 2013, reveals that the Veteran denied headaches.  

The Board further notes that the Veteran reported that he was treated for headaches by a Dr. D directly after service, approximately 30 years ago, because he thought he might be having migraines.  The Veteran stated that the provider told him that he did not have migraines and that he had stress headaches.  

In May 2013 a medical opinion was obtained.  The examiner noted that the Veteran had never been diagnosed with a headache condition.  The examiner reported that the first mention in the Veteran's claims file of headaches was the examination in June 2011.  The examiner stated that there was no mention of headaches to his primary care doctor from 2002 through 2013.  The examiner rendered the opinion that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The records did not show the Veteran has a chronic headache condition.  The service treatment records were negative for headaches upon separation exam.  The examiner stated that extensive records review from as far back as 2002 did not show the Veteran ever complained of headaches to his primary care doctor at the VA.  In fact the Veteran had only brought up his headaches twice in VA records (over a period of 11 years - both times at C and P exams).  The examiner again noted that no chronic condition had been diagnosed and concluded that it is less likely as not (less than 50/50 probability) that the Veteran's current claimed headache condition is related to his posttraumatic stress disorder. 

The Veteran reported at the hearing that he has not been prescribed medication for his headaches but has been told to take over the counter medications.  The Veteran reported the symptoms of his headaches to include throwing up and indicated that the headaches can last three days.

Entitlement to service connection for headaches, to include as secondary to posttraumatic stress disorder, is not warranted.  Service treatment records do not reveal any complaint, diagnosis or treatment for headaches.  The Veteran denied headaches upon separation from service.  Although the Veteran has reported that he has had headaches ever since separation from service and reported that he saw a private physician shortly after service who identified his headaches as stress headaches, there are no treatment records recording complaints of headaches or diagnosing the Veteran with any chronic headache condition.  The first complaint of headaches in a medical record in the claims file is in the report of the VA medical examination in June 2011.  The Veteran reported at his examination June 2011 that he had been prescribed medication for his headaches but was not taking prescribed medication at the time of the examination.  However, at the hearing before the undersigned the Veteran noted that he had only been treated with over the counter medications for his headaches.  The Veteran reported severe symptoms, including headaches lasting three days and causing him to throw up.  These reported symptoms are inconsistent with the lack of any recorded complaints in of headaches in the Veteran's VA treatment records.  As such, the Board finds the Veteran's report of headaches since service to lack credibility.  In June 2011 a VA medical examiner noted that the Veteran's reported nocturnal headaches went against a relationship or a causative factor between posttraumatic stress disorder and the headaches.  In addition, in May 2013, based upon a lack of a chronic headache condition, an examiner rendered the opinion that the Veteran's posttraumatic stress disorder did not cause or aggravate the Veteran's reported headaches.  As the preponderance of the evidence is against service connection for headaches, to include as secondary to posttraumatic stress disorder, the claim is denied.





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim for service connection for headaches is reopened.

Service connection for headaches, to include as due to posttraumatic stress disorder, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


